Case 2:20-cv-02970-SSV-DPC Document 30 Filed 12/14/20 Page 1 of 11




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF LOUISIANA




    SMH ENTERPRISES, L.L.C., dba                         CIVIL ACTION NO. 20-2970
    SPECTRUM INTERACTIVE
                                                         SECTION: “R” (2)
            Plaintiff,
                                                         DISTRICT JUDGE: VANCE
                           vs.
                                                         MAGISTRATE JUDGE: CURRAULT
    KRISPY KRUNCHY FOODS, L.L.C.,
    PARTHENON SOFTWARE GROUP,
    INC., and ANDREW SCHMITT

            Defendants.


                                       PROTECTIVE ORDER

           Upon joint application of all parties to this proceeding for a stipulated protective order

   concerning the discovery of confidential information and documents in this matter, and upon due

   consideration of the parties’ joint stipulation and having found good cause therefore in accordance

   with Rule 26 of the Federal Rules of Civil Procedure;

           IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the following Protective

   Order be and the same hereby is entered in the captioned matter:

           Scope of Order. This Order governs all information and documents produced in this

   litigation, including initial disclosures, responses to discovery requests, deposition testimony, and

   exhibits, and information derived directly therefrom designated by the producing party (the

   “Designating Party”) as “confidential” (“Confidential Information”). A non-party Producing

   Party producing documents in this litigation may designate the information as CONFIDENTIAL

   INFORMATION and avail themselves of the terms of this agreement by signing the Promise of

   Confidentiality, attached. In the case of any source code belonging to and produced by a party or

   non-party the designation “HIGHLY CONFIDENTIAL – SOURCE CODE” shall be used. In the

   context of this Order “source code” means extremely sensitive “Confidential Information”

   representing computer code and associated comments and revision histories, formulas, engineering

   specifications, or schematics that define or otherwise describe in detail the algorithms or structure




                                                    4
   PD.30420419.1
Case 2:20-cv-02970-SSV-DPC Document 30 Filed 12/14/20 Page 2 of 11




   of software or hardware designs, disclosure of which to another Party or Non-Party would create

   a substantial risk of serious harm that could not be avoided by less restrictive means. 1


   1.       By designating information or documents as “CONFIDENTIAL INFORMATION,” the

            Designating Party certifies that he, she, or it believes in good faith, in accordance with

            existing law, and after reasonable inquiry, that such deposition testimony, information,

            document, discovery response or thing (i) constitutes or reveals proprietary or

            commercially sensitive information protected by law, trade secrets, information subject to

            a legally protected right of privacy, personal financial information, or other information

            subject to protection under the law, and (ii) contains or comprises information of a type

            that the Designating Party would generally treat as confidential and would make a

            reasonable effort to protect from disclosure to the public or to third parties. Applying the

            marking “CONFIDENTIAL INFORMATION” to a document does not mean that the

            document has any status or protection by statute or otherwise except to the extent

            and for the purposes of this Order.

   2.       Deposition testimony, information, documents, discovery responses and things designated

            as CONFIDENTIAL INFORMATION shall encompass any and all copies, extracts and complete

            or partial summaries prepared from such deposition testimony, information, documents,

            discovery responses or things designated as CONFIDENTIAL INFORMATION. When used in

            this Order, the term “document” shall encompass documents and electronically stored

            information as contemplated by Rule 26, et seq., of the Federal Rules of Civil Procedure,

            including, but not limited to, writings, drawings, graphs, charts, photographs, phono-

            records, sound recordings, images, and other data and data compilations in any medium

            from which information can be obtained.

   3.       Verification by the Designating Party. The designation of any materials as CONFIDENTIAL

            INFORMATION pursuant to the terms of this Order shall constitute verification that the

            designation has been made in good faith and consistent with the terms of this Order. By



            1
              For the avoidance of doubt, nothing in this Order constitutes a concession by any party as to the
   confidentiality (or trade secret) status of any given information (whether source code or other information designated
   as confidential pursuant to this order) for purposes of the underlying claims at issue (including, without limitation, for
   purposes of showing trade secret misappropriation or breach of contract).


                                                               5
   PD.30420419.1
Case 2:20-cv-02970-SSV-DPC Document 30 Filed 12/14/20 Page 3 of 11




           designating documents as confidential pursuant to this Order, counsel submits to the

           jurisdiction and authority of this Court concerning such designations and the enforcement

           of this Order.

   4.      Qualifications Applicable to Order. The parties have stipulated to and jointly moved for

           this Order to facilitate and expedite discovery and to minimize the need to involve the

           Court in the resolution of any disputes over whether particular information designated as

           CONFIDENTIAL INFORMATION actually constitutes information warranting specific

           protection by the Court. The Court recognizes that the Parties have not conceded that any

           information or materials designated as CONFIDENTIAL INFORMATION by any other party

           hereunder would be protected as such if the Designating Party were to move for a protective

           order to have it classified and protected as confidential (whether or not any party challenges

           such designation). This Order neither restricts nor authorizes any party to use or disclose

           to others information that they have separately obtained or hereafter independently obtain

           (e.g., without using or relying on information already received) from sources other than a

           Designating Party during discovery in this case. This Order also does not preclude any of

           the Parties from (i) opposing discovery for reasons other than that the information

           constitutes CONFIDENTIAL INFORMATION, and/or (ii) objecting to the admission of any

           evidence at trial or in any hearing.

   5.      CONFIDENTIAL INFORMATION in the Possession of a Non-Party or Opposing Party. Any

           party to this litigation may designate as CONFIDENTIAL INFORMATION documents or other

           information obtained from a non-party or opposing party where the designating party

           determines that the non-party or opposing party production is or represents CONFIDENTIAL

           INFORMATION of the designating party. In designating information as protected, a

           producing party will make such designation only as to information that it in good faith

           reasonably believes is, contains, or consists of CONFIDENTIAL INFORMATION. Non-parties

           from whom discovery is sought by the parties to this Stipulation and Order may designate

           documents or other information as described herein and as otherwise consistent with the

           terms of this Stipulation and Order, provided that such non-parties agree in writing to be

           bound by the Stipulation and Order. Under such circumstances, all duties applicable to a

           producing party shall apply to such non-parties. All obligations applicable to parties


                                                     6
   PD.30420419.1
Case 2:20-cv-02970-SSV-DPC Document 30 Filed 12/14/20 Page 4 of 11




           receiving such information shall apply to any party receiving information from such non-

           parties.

   6.      Procedure for IDENTIFYING CONFIDENTIAL INFORMATION. Any information that qualifies

           to be treated as CONFIDENTIAL INFORMATION and that the producing party wants to be

           treated as such shall be designated by the Designating Party as such in the context of

           producing that information. For example, those words may be recited on the record during

           deposition testimony to identify the portion of any deposition transcript that is designated

           as CONFIDENTIAL INFORMATION; shall be supplied in a cover letter or e-mail forwarding

           particular responses or records; and shall be written, stamped or printed on any documents

           designated as containing CONFIDENTIAL INFORMATION. Where appropriate, equivalent

           means may be used to identify portions of confidential documents to be designated as

           containing CONFIDENTIAL INFORMATION, so long as it is reasonably calculated to apprise

           all receiving parties that the specific information, documents, testimony, data, or other

           material in question is being designated as confidential. If only a portion or portions of the

           material on a page qualifies for protection, the producing party also must clearly identify

           the protected portion(s) (e.g., by making appropriate markings in the margins) and must

           specify, for each portion, the level of protection being asserted. In lieu of marking the

           original of a document, if the original is not produced, the designating party may mark the

           copies that are exchanged or produced. CONFIDENTIAL INFORMATION contained in

           responses to interrogatories, requests for admission, or other written disclosures shall be

           designated by marking the relevant pages or portions of such responses or disclosures with

           the legend described above.

   7.      Exercise of Restraint and Care in Designating Material for Protection. Each party or non-

           party that designates information or items for protection under this Order must take care to

           limit any such designation to specific material that qualifies under the appropriate

           standards. To the extent it is practical to do so, the designating party must designate for

           protection only those parts of material, documents, items, or oral or written

           communications that qualify – so that other portions of the material, documents, items, or

           communications for which protection is not warranted are not swept unjustifiably within

           the ambit of this Order.


                                                     7
   PD.30420419.1
Case 2:20-cv-02970-SSV-DPC Document 30 Filed 12/14/20 Page 5 of 11




           Mass, indiscriminate, or routinized designations are prohibited. Designations that are

           shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

           unnecessarily encumber or retard the case development process or to impose unnecessary

           expenses and burdens on other parties) expose the Designating Party to sanctions. If it

           comes to a Designating Party’s attention that information or items that it designated for

           protection do not qualify for protection at all or do not qualify for the level of protection

           initially asserted, that Designating Party must promptly notify all other parties that it is

           withdrawing the mistaken designation.

   8.      Material Excluded from Protection. CONFIDENTIAL INFORMATION shall not include any

           information or material (i) which was lawfully in a receiving party’s possession, with no

           obligation of confidentiality, prior to the inspection of the information or material produced

           in this action; (ii) which is already in the public domain at the time of disclosure; (iii) which

           becomes a part of the public domain thereafter through no fault of the party receiving the

           information under this Order and not as a result of conduct that constitutes a breach of an

           obligation of confidentiality by a third party; or (iv) which was or is hereafter lawfully

           obtained from a source or sources not under an obligation of confidentiality to the other

           party.

   9.      Designation of Materials or Information Disclosed at or During a Deposition. Counsel of

           record for any party, the Designating Party, or any of the parties may designate information

           disclosed during a deposition of a party or non-party as CONFIDENTIAL INFORMATION by

           identifying on the record at the deposition the material that is to be treated as CONFIDENTIAL

           INFORMATION, or by marking within twenty-one (21) days after the receipt of a certified

           copy of the transcript of such deposition the portions of the transcript to be designated as

           CONFIDENTIAL INFORMATION. Prior to the expiration of such twenty-one (21) day period,

           all information disclosed during a deposition shall be treated as CONFIDENTIAL

           INFORMATION, unless agreed by the parties and the witness, or ordered by the Court.

           Unless otherwise designated as specified in this Order, the transcript shall not be treated as

           CONFIDENTIAL INFORMATION after the stated twenty-one-day period.

           If any testimony in a deposition or any document or information used during the course of

           a deposition is designated as CONFIDENTIAL INFORMATION, the portion of the deposition


                                                      8
   PD.30420419.1
Case 2:20-cv-02970-SSV-DPC Document 30 Filed 12/14/20 Page 6 of 11




           record reflecting such material shall be stamped with the appropriate designation and

           access thereto shall be limited pursuant to the terms of this Order.

   10.     Objections to Designations. All parties retain the right at any time to challenge the

           designation of any deposition testimony, information, document, discovery response, or

           thing by any other party as CONFIDENTIAL INFORMATION. Any Party challenging such a

           designation shall first confer in good faith with the Designating Party in an attempt to

           resolve the disputed designation. If the parties are unable, despite good faith conferral and

           effort, to resolve the disputed designation, any party to such dispute shall have the right to

           file a motion asking the Court to resolve the dispute. Nothing in this Order or any action

           or agreement of a party under this Order shall limit the Court’s authority to make orders

           concerning the disclosure of documents produced in discovery or at trial. In addressing

           that motion, the Designating Party shall bear the burden of proving that the challenged

           CONFIDENTIAL INFORMATION is in fact entitled to protection under this Order. The disputed

           document shall retain its designation, with all of the protections afforded by this Order,

           unless and until the Court determines otherwise.

   11.     Access to and Use of CONFIDENTIAL INFORMATION. Only the Court, such non-judicial

           Court personnel who administer this case, and “Authorized Persons” (as defined below)

           shall be afforded access to CONFIDENTIAL INFORMATION produced or disclosed to a Party

           by a Designating Person. With respect to information designated as CONFIDENTIAL

           INFORMATION, the term “Authorized Persons” refers to the following persons:

           (a)     Counsel of record, other attorneys working with counsel of record on this matter,

                   and their respective paralegal, clerical and administrative staffs;

           (b)     The Parties and, in the case of parties that are not natural persons, the parties’

                   officers, directors, partners, managers, members, and employees and/or equivalent

                   persons, as applicable;

           (c)     Outside experts and consultants working under the direct supervision and control

                   of counsel of record in connection with the prosecution or defense of this action

                   that sign a Promise of Confidentiality in the form attached hereto as Exhibit “A”;




                                                     9
   PD.30420419.1
Case 2:20-cv-02970-SSV-DPC Document 30 Filed 12/14/20 Page 7 of 11




           (d)     Persons who created, authored, or received the CONFIDENTIAL INFORMATION or

                   who were otherwise privy to it before its designation as such by the Designating

                   Party pursuant to this Order;

           (e)     independent contractors engaged in one or more aspects of organizing, copying,

                   imaging, filing, coding, converting, storing or retrieving data, documents or

                   information, or designing programs for handling data connected with this litigation,

                   including the performance of such duties in relation to a computerized litigation

                   support system; provided, however, that each such contractor first sign a copy of

                   Exhibit “A” hereto;

           (f)     Court reporters and videographers necessary to record and/or transcribe the

                   testimony of a witness.

           (g)     Any special master(s) appointed by the Court to evaluate source code or otherwise

                   facilitate any aspect of this litigation.

           (h)     Any source code produced by a party and designated as “Highly Confidential –

                   Source Code” shall be delivered to a qualified third party (“Escrow Agent”) which

                   Escrow Agent shall provide access only to the Parties’ attorneys as described above

                   in 10(a), expert witnesses as described above in in 10(c), and Court-appointed

                   special master(s) as described above in 10(i). The Parties shall confer and agree to

                   the choice of Escrow Agent.

   12.     Remedial Action. In the event that a Designating Party inadvertently produces documents,

           deposition testimony, discovery responses, or other information containing CONFIDENTIAL

           INFORMATION without designating them as provided herein, the Designating Party shall not

           be deemed to have waived any right to designate those documents or that information as

           CONFIDENTIAL INFORMATION. Rather, the Designating Party shall promptly, but in any

           event no later than ten (10) days of being notified of the inadvertent production, inform all

           parties of the inadvertent production, and the parties then shall immediately abide by the

           designation and cooperate in marking and retrieving, where necessary, those documents or

           information, and all copies thereof, as containing Confidential Information. No use of such

           documents or information prior to their designation as CONFIDENTIAL INFORMATION ONLY

           shall be deemed a breach of this Order.


                                                      10
   PD.30420419.1
Case 2:20-cv-02970-SSV-DPC Document 30 Filed 12/14/20 Page 8 of 11




   13.     No Filing or Disclosure of CONFIDENTIAL INFORMATION. No CONFIDENTIAL INFORMATION

           shall be filed with the Clerk of the Court except under seal, unless otherwise ordered by

           the Court or if agreed to in writing by the Designating Party. This Order does not,

           standing alone, authorize the filing of any document under seal. Any party wishing to

           file a document designated as Confidential Information in connection with a motion,

           brief or other submission to the Court must comply with Local Rule 5.6. Admissible

           CONFIDENTIAL INFORMATION may be introduced into evidence at any trial or hearing in

           this matter; provided, however, the Parties shall confer and cooperate in good faith in

           devising appropriate procedures to protect the confidentiality of such materials received

           into evidence that are agreeable to the Court and all parties. A party who intends to

           present or who anticipates that another party may present Confidential Information

           at a hearing or trial shall bring that issue to the Court’s and parties’ attention by

           motion or in a pretrial memorandum without disclosing the substance of the

           Confidential Information.      The Court may thereafter make such orders as are

           necessary to govern the use of such documents or information at trial.

   14.     Violations of Order. If CONFIDENTIAL INFORMATION is disclosed to any person other than

           in the manner authorized by this Order, the person or entity responsible for the disclosure

           shall, immediately upon learning of such disclosure, inform all other parties as well as the

           Designating Party of the pertinent facts relating to such disclosure, and shall make every

           effort to retrieve the CONFIDENTIAL INFORMATION and to prevent the occurrence of any

           further disclosure unauthorized by this Order. Any knowing violation by any person of

           any provision of this Order shall be punishable as contempt of court. Likewise, any person

           aggrieved by a violation of this Order may pursue any and all remedies available for a

           violation of a discovery order under the Code of Civil Procedure or otherwise.

   15.     Effect of Compliance. This Order is entered solely for the purpose of facilitating the pre-

           trial exchange of information without involving the Court unnecessarily in the process.

           Nothing in this Order, nor the production of any information under its terms, nor any

           proceedings undertaken pursuant hereto, shall be deemed to be an admission or waiver by

           any party or otherwise deemed to alter the confidentiality or non-confidentiality of any




                                                   11
   PD.30420419.1
Case 2:20-cv-02970-SSV-DPC Document 30 Filed 12/14/20 Page 9 of 11




           information; nor shall compliance with this Order operate as an admission as to the

           admissibility, relevance, or competency of any information.

   16.     Challenging Designations. Any such motion must be served upon any third party who the

           Designating Party deems to have an interest in maintaining the confidentiality of the

           documents, in accordance with the contact information for that third party provided by the

           Designating Party. Until the Court rules on any such motion (and during any appeal of

           said ruling), the discovery materials shall continue to be deemed CONFIDENTIAL

           INFORMATION under the terms of this Order. In any court proceeding regarding protected

           material, the burden shall be on the party asserting the confidentiality of the information to

           demonstrate that any such information is CONFIDENTIAL INFORMATION.

   17.     Persons Bound. This Order shall take effect when entered and shall be binding upon all

           counsel of record and their law firms, the parties, and persons made subject to this Order

           by its terms.

   18.     Continuing Force of Order. Insofar as the provisions of this Protective Order restrict the

           disclosure and use of information produced, this Order shall continue to be binding after

           the conclusion of this litigation except that (a) there shall be no restriction on documents

           that are admitted as exhibits in Court on a non-confidential basis, and (b) a party may seek

           the written permission of the producing party or further Order of this Court with respect to

           dissolution or modification of this Protective Order.

   19.     Return or Destruction of Information. Upon termination of this litigation, as a result of

           settlement, compromise or by judgment, all materials labeled as CONFIDENTIAL

           INFORMATION shall be destroyed by the receiving party or returned to the producing party

           within a reasonable time, not to exceed sixty (60) days. Counsel for each party may,

           however, retain (subject to the provisions of this Order) one copy of any papers filed with

           the Court, any deposition and trial transcripts, any deposition and trial exhibits, any written

           discovery requests or responses, its correspondence file, its consultant and expert witness

           files, and any attorneys’ notes, memoranda or other work product. Filings under seal shall

           be deleted from the CM/ECF system only upon order of the Court.

   20.     Jurisdiction. This Court shall retain jurisdiction over all persons subject to this Order for

           the purpose of enforcing this Order.


                                                     12
   PD.30420419.1
Case 2:20-cv-02970-SSV-DPC Document 30 Filed 12/14/20 Page 10 of 11




   21.     Modification of Order. This Order shall be subject to modification by the Court on its

           own initiative or on motion of a party or any other person with standing concerning

           the subject matter. Nothing in this Order shall preclude any party from applying to the

           Court for modification of the terms of this Order, or from seeking any additional protective

           orders, as may be appropriate; provided, however, that prior to any such application, the

           parties shall confer and make a good faith effort to resolve the matter by agreement.

   22.     Protective Orders. Nothing in this Order shall preclude any party from applying to the

           Court for a Protective Order pursuant to applicable local and state rules regarding the

           production of particular information or documents not otherwise subject to the provisions

           of the Stipulated Protective Order.

   23.     No Prior Judicial Determination. This Order is entered based on the representations

           and agreements of the parties and for the purpose of facilitating discovery. Nothing

           herein shall be construed or presented as a judicial determination that any document

           or material designated Confidential Information by counsel or the parties is entitled

           to protection under Rule 26(c) of the Federal Rules of Civil Procedure or otherwise

           until such time as the Court may rule on a specific document or issue.



           New
            NewOrleans,
               Orleans, Louisiana,
                        Louisiana this  12thday
                                   this14th  dayofofDecember,
                                                     December,  2020.
                                                              2020.




                                                        ___________________________________
                                                            DONNA PHILLIPS CURRAULT
                                                        UNITED STATES MAGISTRATE JUDGE




                                                   13
   PD.30420419.1
Case 2:20-cv-02970-SSV-DPC Document 30 Filed 12/14/20 Page 11 of 11




                                PROMISE OF CONFIDENTIALITY


           I, ______________________________ acknowledge receipt of the PROTECTIVE

   ORDER entered by the Court on December ____, 2020. I further acknowledge that I have read

   and understand the PROTECTIVE ORDER. By executing this Promise of Confidentiality, I agree

   to be bound by the terms and conditions of the PROTECTIVE ORDER. I agree to submit myself

   to the jurisdiction of the United States District Court for the Eastern District of Louisiana for any

   action or proceedings arising out of my alleged violation of the terms of the PROTECTIVE

   ORDER.

                                                 ________________________________________
                                                 Print Name:
   Date:____________________                     Address: _________________________________
                                                 City/State: ________________________________
                                                 Phone: ___________________________________




                                                    14
   PD.30420419.1
